Rbpokt oe Committee.
In Assembly, February 7, 1827.
Mr. Mann, from the committee on privileges and elections, to whom was referred the memorial of Edward Allen, praying to be admitted to a seat in this House, as one of the members elected from the county of Cayuga, reported:
That the county of Cayuga is entitled to elect and return to this House, four members ; that the three attending members and James Kenyon received the greatest number of votes, and were returned as members duly elected _as members to this House for said county ; that your memorialist was the fifth highest of several candidates voted for at the last annual election for members of Assembly in the county of Cayuga, who alleges that the said James Kenyon was at the time of the said election, and still is, a minister of the gospel, of the denomination of the Society of Quakers or 'Friends, and not eligible to or capable of holding a seat in this House, and of which the committee have conclusive evidence that the said James Kenyon is and was such minister of the gospel, “ according to the rules, regulations and customs of the denomination of Friends, licensed, known and distinguished as such; and by the fourth section of the second article of the Constitution of this State, ‘no minister of the gospel, or priest of any denomination whatsoever, shall at any time hereafter, under any pretense or description whatever, be eligible to or capable of holding any civil or military office or place within’ this State.’ ” '
The committee are of-the opinion that the seat of the said James Kenyon is vacant.
And the committee are further .of the opinion, that inasmuch as the votes so given for the said James Kenyon, being a minister of the gospel, and not eligible to or capable of holding any office, civil or military, were inoperative and void.
The committee, therefore, offer for the consideration of the House the following resolution :
*65Resolved, That Edward Allen is entitled to and ought to take bis seat in the House as a member of the Assembly, duly elected in the county of Cayuga, in the place of James Kenyon, the member 'returned as elected to this House.
Ordered, That the said report and resolution be committed to a committee of the whole House.
Assembly Journal, 1827, pages 486, 487; see pages 488, 498, 499.
IN Assembly, February 23d, 1827.
REPORT CONSIDERED IN COMMITTEE OF THE WHOLE.-BOTH Me. Allen and Mr. Kenyon denied Seats.
The House then again proceeded to the consideration 4of the report of the committee on privileges and elections, on the petition of Edward Allen, of the county of Cayuga, claiming a seat in this House, in the1 place of James Kenyon.
The resolution reported by the said committee was read.
Mr. Budilin moved to amend the report of the committee, by inserting in lieu of the said resolution, the following, to wit:
Resolved, That James Kenyon, being a minister of the gospel, within the meaning of the fourth section of the seventh article of the Constitution of this State, is, therefore, ineligible to a seat in this House.
Mr. Speaker put the question whether the House would agree to the said amendment proposed by Mr. Budilin, and it as determined in the affirmative.
Ayes, 63. Nays, 36.
Mr. Hay moved further to amend the report of the said committee by adding the following resolution :
Resolved,, That Edward Allen is not entitled to a seat in this House.
Mr. Speaker put the question, whether the House would agree to the said amendment proposed'by Mr. Hay, and it was determined in the affirmative.
Ayes, 74. Nays, 25.
Assembly Journal, 1827, pages 831, 832.